DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 2, 4 – 15 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 2, 5 – 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Yokoyama et al., (JP 2007237913 A, “On-vehicle device control system and vehicle” in English version) in view of Upadhyay et al., (US PUB 2018/0340785 hereinafter Upadhyay).

As to claim 1, Yokoyama teaches a task management device comprising: circuitry (“…. The dynamic reconstitution device, and a plurality of arithmetic unit (PE: Processing Element) from the wiring and, by dynamically reconfiguring the wiring circuit by changing the contents of processing to be executed…” 4 of the first embodiment section) configured to: 
acquire vehicle information from a vehicle (“…vehicle state acquiring…” figures 1 - 3 and associated text and best mode section); 
generate instruction information for setting priorities of a plurality of tasks (“…priority of the requesting a task (below, called the task priority) task management is performed…” figure 4 and associated text) executed by an in-vehicle multimedia device (“…Furthermore, in the vehicle-mounted device, electronic control If an in-vehicle device, even if any…provide navigation information… entertainingness video reproduction of information relevant systems of such device. ….” claims and Technical Solution section) based on the vehicle information (“…based on the situation of the vehicle concerned is determined by the operation of the device with each other, priority, priority of the requesting a task (below, called the task priority) task management is performed…” figure 4 and associated text); and 
transmit the generated instruction information to the multimedia device, wherein resources of the in-vehicle multimedia device are allocated for the tasks in accordance with the priorities (“…a high priority vehicle device is allocated more computing resources...” claims 1 - 5) and (“In this case, the vehicle control unit 4, based on the situation of the vehicle concerned is determined by the operation of the device with each other, priority, priority of the requesting a task (below, called the task priority) task management is performed. Furthermore, operation of high priority task is requested from a larger number of computing resources are allocated” 2 of the first embodiment). 
the vehicle information of the vehicle (“…if during parking…” figures 2 – 3 and associated text), and 
the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia device (“…For example, if during parking, vehicle device other than the entry 25 since it is not necessary for operation, is set to a low priority. On the contrary, if it is other than the parking entry 25 since it is not required to operate, in the operation of other than during parking entry 25 is set low. Furthermore, at the time of collision or stolen, position and transmit information to the outside, in order to secure an external communication means, the operation of the GPS device 24 and cellular telephone 23 priority is set high. Each of the priority in each vehicle situation, can be appropriately set” figures 2 – 3 and associated text).  
While Yokoyama teaches navigation information (Technical Solution section), Yokoyama does not but Upadhyay teaches includes a location and based upon the location of the vehicle (“…A navigation system 154 such as global positioning system (GPS) may be coupled to the control system 14 to determine location of the vehicle 102 at key-on and at any other instant of time…” para. 0033) and (“…a current location of the vehicle may be determined…” para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama by adopt the teachings of Upadhyay because Upadhyay provide location of the vehicle to rank routes/tasks to prepare resource load based on for the rank (para. 0033).  Yokoyama would include the location of the vehicle in navigation system which is common to calculate destination (Technical Solution section).

As to claim 2, Yokoyama modified by Upadhyay teaches the task management device according to claim 1, Yokoyama teaches wherein the circuitry is configured to: 
derive the priorities of the plurality of tasks based on the vehicle information, and generate the instruction information based on the derived priorities of the tasks (“…For example, if during parking, vehicle device other than the entry 25 since it is not necessary for operation, is set to a low priority. On the contrary, if it is other than the parking entry 25 since it is not required to operate, in the operation of other than during parking entry 25 is set low. Furthermore, at the time of collision or stolen, position and transmit information to the outside, in order to secure an external communication means, the operation of the GPS device 24 and cellular telephone 23 priority is set high. Each of the priority in each vehicle situation, can be appropriately set” figures 2 – 3 and associated text).  

As to claim 5, this is a method claim of claim 1.  See rejection for claim 1 above.

As to claim 6, Yokoyama modified by Upadhyay teaches the task management device according to claim 1, Yokoyama teaches wherein the circuitry is configured to: 
allocate more of the resources of the in-vehicle multimedia device to tasks with a higher priority (“…a high priority vehicle device is allocated more computing , and when the task with the higher priority is completed, increase the priority of a task with a lower priority and allocate more resources to the task with the lower priority (“…the vehicle state is determined on the basis of the operation of the device according to the priority of each vehicle, the amount of arithmetic unit assigned to each device (area) is increased and decreased. More specifically, the vehicle control unit 4, the operation of the device when the vehicle is assigned higher priority to increase the amount of the arithmetic unit. Fig. 5 (a) is, cellular telephone, VICS device, ETC system, GPS device when there is no difference between the state of priority. Furthermore, at the time of collision of the cellular telephone and GPS device or a theft occurrence time is set to a high priority when, as shown in fig. 5 (b) a re-wiring circuit, cellular telephone and GPS device assigned to increasing the amount of arithmetic unit. In this way, the wiring circuit can be, for processing high priority and more computing resources and can be assigned” 4 of the first embodiment).   

As to claim 7, Yokoyama modified by Upadhyay teaches the task management device according to claim 1, Yokoyama teaches wherein the tasks are media functions of the in-vehicle multimedia device (“…navigation information · · · .  

As to claim 8, Yokoyama modified by Upadhyay teaches the task management device according to claim 7, Yokoyama teaches wherein the media functions are for outputting at least one of character data, image data, and audio data by the in-vehicle multimedia device (“…navigation information · · · entertainingness video reproduction of information relevant systems of such device…” Technical Solution section). 

As to claim 9, Yokoyama modified by Upadhyay teaches the task management device according to claim 8, Yokoyama teaches wherein the functions include an audio function, a navigation function, a video playback function, and a traffic information notification function (“…navigation information · · · entertainingness video reproduction of information relevant systems of such device…” Technical Solution section).  

As to claim 10, Yokoyama modified by Upadhyay teaches the task management device according to claim 1, Yokoyama teaches wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia device (“…at the time of collision of the cellular telephone and GPS device or a theft occurrence time is set to a high priority…” 4 of the first embodiment).  
based upon the location of the vehicle (“…A navigation system 154 such as global positioning system (GPS) may be coupled to the control system 14 to determine location of the vehicle 102 at key-on and at any other instant of time…” para. 0033) and (“…a current location of the vehicle may be determined…” para. 0035) and a time the vehicle is located at the location (“…The controller 12 may be coupled to a wireless communication device 152 for direct communication of the vehicle 102 with a network cloud 160. At completion of a drive cycle, the database 13 may be updated with route segment information including driver behavior, driver states of mind, a level of particulate filter regeneration achieved, engine operating conditions, date and time information, and traffic information…” para. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama by adopt the teachings of Upadhyay because Upadhyay provide location of the vehicle to rank routes/tasks to prepare resource load based on for the rank (para. 0033).  Yokoyama would include the location of the vehicle in navigation system (Technical Solution section).

As to claim 15, Yokoyama modified by Upadhyay teaches the task management device according to claim 1, Yokoyama teaches wherein the circuitry is configured to: 
receive traffic information of a traffic event (“…during parking…” figures 2 – 3 and associated text) and (“…Furthermore, vehicle or other vehicle such as a road ; and
generate the instruction information for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia device (“…in-vehicle device…provide navigation information… entertainingness video reproduction of information relevant systems of such device…” claims and Technical Solution section) with respect to the traffic event (“…based on the situation of the vehicle concerned is determined by the operation of the device with each other, priority, priority of the requesting a task (below, called the task priority) task management is performed…” figure 4 and associated text).
While Yokoyama teaches navigation information (Technical Solution section), Yokoyama does not but Upadhyay teaches based upon the location of the vehicle (“…A navigation system 154 such as global positioning system (GPS) may be coupled to the control system 14 to determine location of the vehicle 102 at key-on and at any other instant of time…” para. 0033) and (“…a current location of the vehicle may be determined…” para. 0035). 
. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., (JP 2007237913 A, “On-vehicle device control system and vehicle”) in view of Upadhyay, and further in view of Zafiroglu et al., (US PUB 2014/0096234 hereinafter Zafiroglu).
 Zafiroglu reference was cited in previous office action.

As to claim 4, Yokoyama modified by Upadhyay teaches the task management device according to claim 1, Yokoyama teaches wherein the circuitry is configured to: 
derive the priorities of the plurality of tasks executed by the in-vehicle multimedia device and generate the instruction information based on the derived priorities of the tasks (“…For example, if during parking, vehicle device other than the entry 25 since it is not necessary for operation, is set to a low priority. On the contrary, if it is other than the parking entry 25 since it is not required to operate, in the operation of other than during parking entry 25 is set low. Furthermore, at the time of collision or stolen, position and transmit information to the outside, in order to secure an external communication means, the operation of the GPS device 24 and cellular telephone 23 .  
 Yokoyama and Upadhyay do not but Zafiroglu teaches 2Application No. 15/929,184 Reply to Office Action of September 22, 2021 
acquire a usage history of a media function of the multimedia device as the vehicle information (“…the mobile device or in-vehicle computation system of the entrusting individual 110 may analyze historical data associated with a particular authorized individual 130…” para. 0038) and based on the usage history of the media function (“…For example, if it is determined that for a particular task a particular authorized individual 130 selected over several times in the past, the mobile device or in-vehicle computation system of the entrusting individual 110 may automatically make a selection decision with respect to this authorized individual 130” para. 0038).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama and Upadhyay by adopt the teaching of Zafiroglu because Zafiroglu’s historical information would help to quickly make further decision for the vehicle (para. 0038).

Claims 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Yokoyama et al., “On-vehicle device control system and vehicle” in view of Upadhyay, as applied to claim 1, and further in view of Reed et al., (US PAT 6,041,239 hereinafter Reed).

As to claim 11, Yokoyama modified by Upadhyay teaches the task management device according to claim 1, Yokoyama teaches wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia device (“…a high priority vehicle device is allocated more computing resources...” claims 1 - 5) and (“In this case, the vehicle control unit 4, based on the situation of the vehicle concerned is determined by the operation of the device with each other, priority, priority of the requesting a task (below, called the task priority) task management is performed. Furthermore, operation of high priority task is requested from a larger number of computing resources are allocated” 2 of the first embodiment).
 Yokoyama and Upadhyay do not but Reed teaches by referring to a table storing a plurality of regions (“…Such database regions 22 correspond to areas described in records in a population database that is either generated by the user or purchased commercially. An example of such a population database is shown in FIG. 2…” abstract and figure and associated text), where each region is assigned a load based upon a time of day and generating the instructions for setting the priorities based upon the load (“…Additionally, the input parameters may be a function of time, which means that different maps may be obtained for various times of day. For example, during weekday morning rush hours, larger amounts of the offered load may be placed on the transportation arteries compared to the load placed on the transportation arteries during the hours of 9-11a-m” col. 2 lines 32 – 55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was 
 
As to claim 12, Yokoyama modified by Upadhyay and Reed teaches the task management device according to claim 11, Yokoyama and Upadhyay do not but Reed teaches wherein each region is assigned a plurality of loads based upon the time of day (“…For example, during weekday morning rush hours, larger amounts of the offered load may be placed on the transportation arteries compared to the load placed on the transportation arteries during the hours of 9-11 a.m” col. 2 lines 32 – 55) and (“…the database region is that databases having a higher resolution, such as a transportation database that specifically locates transportation arteries, may be used to calculate offered loads with a higher resolution…” col. 3 lines 62 – col. 4 lines 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama by adopt the teaching of Reed because Reed would provide a database of regions with resources load according to times of day to quickly allocate resources accordingly (col. 2 lines 32 – 55).
 
As to claim 13, Yokoyama modified by Upadhyay and Reed teaches the task management device according to claim 11, Yokoyama and Reed do not but Upadhyay teaches vehicles located (“…A navigation system 154 such as global positioning system (GPS) may be coupled to the control system 14 to determine 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama by adopt the teachings of Upadhyay because Upadhyay provide location of the vehicle for the multimedia system to rank routes/tasks to prepare resource load based on for the rank (para. 0033). 
 Yokoyama and Upadhyay do not but Reed teaches wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-4Application No. 15/929,184Reply to Office Action of September 22, 2021vehicle multimedia device based upon a load corresponding to a time in one of the plurality of regions (“…Such capacity may be measured as a number of vehicles per hour which travel that portion of Elm Street. Capacity may also be expressed as a number of vehicles per unit distance, such as 10 vehicles per 100 meters” col. 3 lines 32 – 45). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama by adopt the teaching of Reed because Reed would provide a database of regions with resources load according to times of day to quickly allocate resources accordingly (col. 2 lines 32 – 55).

As to claim 14, Yokoyama modified by Upadhyay and Reed teaches the task management device according to claim 12, 
vehicles located (“…A navigation system 154 such as global positioning system (GPS) may be coupled to the control system 14 to determine location of the vehicle 102 at key-on and at any other instant of time…” para. 0033) and (“…a current location of the vehicle may be determined…” para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama by adopt the teachings of Upadhyay because Upadhyay provide location of the vehicle for the multimedia system to rank routes/tasks to prepare resource load based on for the rank (para. 0033). 
Yokoyama and Upadhyay do not but Reed teaches wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia device based upon a load corresponding to a time in one of the plurality of regions (“…Such capacity may be measured as a number of vehicles per hour which travel that portion of Elm Street. Capacity may also be expressed as a number of vehicles per unit distance, such as 10 vehicles per 100 meters” col. 3 lines 32 – 45). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Yokoyama and Upadhyay by adopt the teaching of Reed because Reed would provide allocate resources according to times of day to quickly allocate resources accordingly and vehicles located/driving in one of the regions would comprise the vehicle (col. 2 lines 32 – 55).   
  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Wei, (US PUB 2019/0159237), discloses communication device, infrastructure equipment, wireless telecommunications system and method, wherein resources allocation based on priority of geographical location of communication device (title, abstract, and figures 1 – 13).
LIM, (US PUB 2019/0378475), discloses vehicle device and electronic device, and information transmission method in electronic device (title, abstract, and figures 1 – 22).
Beaurepaire, (US PUB 2020/0160712), discloses a method for providing parking assistance for vehicles (title, abstract, and figures 1 – 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194